Title: To John Adams from James Warren, 19 September 1776
From: Warren, James
To: Adams, John


     
      My dear Sir
      Watertown Sep. 19th:1776
     
     I wrote you in my last that we were about raising every fifth Man of our Alarm and Train Band List to go to the Aid of the Army at New York. Except from some remote Counties and Seaport Towns. We have now Concluded that Business. The orders are gone out and they are now Executeing, only one Regiment of them are to be taken to go to Rhode Island. That there should be no failure in this Business we were last Night Adjourned to the 9th. of Octr. that every Member might go into his Town, and give his Assistance to Spirit and Encourage the Men. The House Chose Me as A Major General to Lead this Detachment but I thought I could not at this time support the fatigue. They Excused me and Chose Lincoln. We have in the Course of this Session which has been Unusually Short Attended as much as we could to the Capital Articles of Manufacturing Cannon, small Arms, saltpetre, Lead &c. and laid An Embargo on the Exportation of Lumber even from one port to Another till the first of Nov. least it should fall into the Enemys hands and furnish them Materials for Winter Quarters.
     I Received yours of the 4th Instant by Mr. Hare but have not had an opportunity of seeing him, and am now Just seting out for Home. If he tarrys till I return shall take Care to see him. We have not yet made an Addition to our Delegates. No Body seems to be against it. Many are Indifferent about it, and those that wish to have it done, are at a loss where to find the men. So it is procrastinated and left to the next setting. I can easily Conceive this is such A Juncture as you would not like to leave Philadelphia. I hope such Physicians as we most depend on wont leave us at this time. Tho’ I am Anxiously Concerned for your Health, I could wish to have you stay A little longer. I have A great Curiosity to know what the Message Carried by Sullivan was. We have had reports that Congress had Chose A Committee to treat with Ld. and Genl. Howe and tho’ we liked the Committee you being one of them we did not Approve the Measure and it has made more sober Faces than the Advantages gained by our Enemies at Long Island &c. My Company are ready to set out and I must Conclude Your Friend &c.
     I shall Call on Mrs. Adams this day.
     